t c summary opinion united_states tax_court michael and barbara goldman petitioners v commissioner of internal revenue respondent docket no 15095-02s filed date michael and barbara goldman pro_se bradley c plovan for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue petitioners timely filed a petition under sec_6330 for review of respondent’s determination to proceed with collection of their federal_income_tax liability the issues are whether respondent seeks to collect from petitioners an addition_to_tax under sec_6651 for failure to timely file their tax_return and whether petitioners are liable for additions to tax under sec_6651 for failure to timely pay tax and for failure to pay estimated_tax at the time the petition was filed petitioners resided in potomac maryland background this case was submitted fully stipulated under rule tax_court rules_of_practice and procedure the facts are as follows petitioners obtained an extension of time to file their tax_return until date the parties agree that the return was timely filed the certificate of assessments and payments shows that respondent assessed an addition_to_tax for failure to pay estimated_tax of dollar_figure sec_6654 and an addition_to_tax for failure_to_pay_tax of dollar_figure sec_6651 the record of assessment does not show that an addition_to_tax for failure to timely file sec_6651 was assessed petitioners have not disputed that they are liable for the sec_6651 and sec_6654 additions to tax by letter dated date in a response to an inquiry from petitioners respondent did take the position that petitioners’ return was untimely filed petitioners filed a claim_for_refund and request for abatement for dollar_figure as an addition_to_tax for late filing but as stated respondent did not assess any addition_to_tax under sec_6651 for late filing discussion we are somewhat bemused at petitioners’ position here the record of assessment shows that dollar_figure was assessed as an addition_to_tax for late payment sec_6651 petitioners do not dispute that they are liable for an addition_to_tax for late payment they insist however that the liability respondent seeks to collect was an addition_to_tax for late filing even though there was never an assessment made for that addition_to_tax the assessment upon which the collection is based is for late payment it is true that the date letter refers to an addition_to_tax for late filing but the collection here is not based on an assessment of that addition_to_tax petitioners also object to paying additions to tax for both the late payment sec_6651 and the failure to pay estimated_tax sec_6654 it is sufficient to say that these are separate additions to tax for different actions reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
